DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Randal Ayers on 12/14/2021.
The application has been amended as follows: 

	39. A new radiating element for a base station antenna, comprising 
a first dipole radiator that includes a first dipole arm that has a front surface and first and second extensions that project rearwardly from respective side edges of the front surface of the first dipole arm;
a second dipole radiator that includes a second dipole arm that has a front surface and first and second extensions that project rearwardly from respective side edges of the front surface of the second dipole arm; and
	a parasitic element having a first conductive segment that is configured to capacitively couple to the first extension of the first dipole arm, a second conductive segment that is configured to capacitively couple to the second extension of the second dipole arm, and a third conductive segment that electrically connects the first conductive segment to the second conductive segment,
,
wherein the first conductive segment, the second conductive segment and the third conductive segment of the parasitic element are all positioned between the first dipole arm and the second dipole arm.

44. A radiating element for a base station antenna, comprising 
a first dipole radiator that includes a first dipole arm that has a front surface and first and second extensions that project rearwardly from respective side edges of the front surface of the first dipole arm; 
a second dipole radiator that includes a second dipole arm that has a front surface and first and second extensions that project rearwardly from respective side edges of the front surface of the second dipole arm; and 
a parasitic element having a first conductive segment that is configured to capacitively couple to the first extension of the first dipole arm, a second conductive segment that is configured to capacitively couple to the second extension of the second dipole arm, and a third conductive segment that electrically connects the first conductive segment to the second conductive segment, 
,
wherein the first dipole arm further includes a third extension that projects rearwardly from a distal end of the front surface of the first dipole arm, and wherein the second dipole arm does not include an extension that projects rearwardly from a distal end of the front surface of the second dipole arm.

Reasons for Allowance
Claim 1-2, 4-5, 7-10, 32-44 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record fails to disclose or render obvious the claim including, added primarily for emphasis, the recitation “…a parasitic element having a first conductive segment that is configured to capacitively couple to the first extension of the first dipole arm, a second segment that is configured to capacitively couple to the second extension of the second dipole arm, and a third conductive segment that electrically connects the first conductive segment to the second conductive segment, wherein the parasitic element fits within a physical footprint of the radiating element.” 
Regarding claim 33, the prior art of record fails to disclose or render obvious the claim, including, added primarily for emphasis, the recitation “…a parasitic element having a first conductive segment that is configured to capacitively couple to the first 
Regarding claim 39, the prior art of record fails to disclose or render obvious the claim, including, added primarily for emphasis, the recitation “…a parasitic element having a first conductive segment that is configured to capacitively couple to the first extension of the first dipole arm, a second conductive segment that is configured to capacitively couple to the second extension of the second dipole arm, and a third conductive segment that electrically connects the first conductive segment to the second conductive segment…wherein the first percentage is greater than the second percentage, wherein the first conductive segment, the second conductive segment and the third conductive segment of the parasitic element are all positioned between the first dipole arm and the second dipole arm.”
Regarding claim 44, the prior art of record fails to disclose or render obvious the claim, including, added primarily for emphasis, the recitation “…a parasitic element having a first conductive segment that is configured to capacitively couple to the first extension of the first dipole arm, a second conductive segment that is configured to capacitively couple to the second extension of the second dipole arm, and a third conductive segment that electrically connects the first conductive segment to the second conductive segment, wherein the parasitic element is configured to increase a 
For example, the claimed invention is not taught by the prior art reference Tang (US 20160134026 A1) and/or Bisiules (US 20160365645 A1). There is no reason or suggestion in the prior art reference for one of ordinary skill in the art to modify Tang and/or Bisiules to include the claimed invention of claim 1, 33, 39, and 44.
Dependent claim 2, 4-5, and 7-32 is allowable based on its dependence on claim 1. Dependent claim 34-38 is allowable based on its dependence on claim 33. Dependent claim 40-43 is allowable based on its dependence on claim 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P/           Examiner, Art Unit 2845                                                                                                                                                                                             
/ANDREA LINDGREN BALTZELL/           Primary Examiner, Art Unit 2845